975 F.2d 1554
35 ERC 1328, 22 Envtl. L. Rep. 21,547
HOFFMAN HOMES, INCORPORATED, formerly known as HoffmanGroup, Petitioner,v.ADMINISTRATOR, UNITED STATES ENVIRONMENTAL PROTECTIONAGENCY, Respondent.
No. 90-3810.
United States Court of Appeals,Seventh Circuit.
Argued Sept. 5, 1991.Decided Sept. 4, 1992.

On Petition for Review of an Order of the Environmental Protection Agency, CWA-88-AP26.
Before MANION, Circuit Judge, and WOOD, Jr., Senior Circuit Judge and ROSZKOWSKI, Senior District Judge.
ORDER
The Court has considered the petition for rehearing and answer filed in this case.
It is ordered that the petition for rehearing is granted and this court's order and opinion of April 20, 1992, 961 F.2d 1310, is vacated.


1
It is further ordered that this matter is referred to Donald J. Wall, Senior Staff Attorney for the United States Court of Appeals for the Seventh Circuit, for the purpose of conducting settlement negotiations between the parties pursuant to Rule 33 of the Federal Rules of Appellate Procedure and Circuit Rule 33.